PER CURIAM:
Howard Dean Bailey, a native and citizen of Jamaica, petitions for review of an order of the Board of Immigration Appeals (Board) denying his motions to reconsider and reopen. We have reviewed the administrative record and conclude that the Board did not abuse its discretion in denying Bailey’s motions. See 8 C.F.R. § 1003.2(a) (2011). We accordingly deny the petition for review for the reasons stated by the Board. See In re: Bailey (B.I.A. Aug. 9, 2011). We grant the Attorney General’s motion to strike pages 169-230 of the joint appendix, and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.